 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ALFREDO ANISETO FLORES,                              Case No. 1:19-cv-01423-EPG-HC

12                  Petitioner,                           FINDINGS AND RECOMMENDATION TO
                                                          GRANT RESPONDENT’S MOTION TO
13            v.                                          DISMISS

14   J. SULLIVAN,                                         (ECF No. 11)

15                  Respondent.                           ORDER DIRECTING CLERK OF COURT
                                                          TO ASSIGN DISTRICT JUDGE AND TO
16                                                        SEND PETITIONER PRISONER CIVIL
                                                          RIGHTS COMPLAINT FORM
17

18          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

19 pursuant to 28 U.S.C. § 2254. Given that the instant petition is not cognizable in federal habeas
20 corpus, the undersigned recommends that Respondent’s motion to dismiss (ECF No. 11) be

21 granted.

22                                                   I.

23                                           BACKGROUND

24          On October 10, 2019, Petitioner filed the instant petition for writ of habeas corpus, which

25 challenges denial of parole on due process grounds. (ECF No. 1). On November 8, 2019,

26 Respondent filed a motion to dismiss the petition for failure to exhaust state court remedies and
27 for failure to state a cognizable federal habeas claim. (ECF No. 11). To date, Petitioner has not

28 filed a response to the motion to dismiss, and the time for doing so has passed.


                                                      1
 1                                                            II.

 2                                                     DISCUSSION

 3              A. Federal Habeas Corpus Jurisdiction

 4              By statute, federal courts “shall entertain an application for a writ of habeas corpus in

 5 behalf of a person in custody pursuant to the judgment of a State court only on the ground that he

 6 is in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 7 § 2254(a). A claim falls within the “core of habeas corpus” when a prisoner challenges “the fact

 8 or duration of his confinement” and “seeks either immediate release from that confinement or the

 9 shortening of its duration.” Preiser v. Rodriguez, 411 U.S. 475, 489 (1973). The Ninth Circuit

10 has adopted the rule that a “state prisoner’s claim [that] does not lie at ‘the core of habeas

11 corpus’ . . . must be brought, ‘if at all,’ under § 1983.” Nettles v. Grounds, 830 F.3d 922, 934

12 (9th Cir. 2016) (en banc) (quoting Preiser, 411 U.S. at 487; Skinner v. Switzer, 562 U.S. 521,

13 535 n.13 (2011)). Therefore, if “success on [Petitioner]’s claims would not necessarily lead to his

14 immediate or earlier release from confinement, [Petitioner]’s claim does not fall within ‘the core

15 of habeas corpus,’ and he must instead bring his claim under § 1983.” Nettles, 830 F.3d at 935

16 (quoting Skinner, 562 U.S. at 535 n.13).

17              In the petition, Petitioner asserts due process violations in connection with the Board of

18 Parole Hearings’ denial of parole. (ECF No. 1 at 7, 10).1 Petitioner argues that the Board’s sole

19 reliance on the circumstances of Petitioner’s remote offense to deny parole was arbitrary and
20 capricious. The Court finds that success on Petitioner’s claims would not necessarily lead to a

21 grant of parole, but rather a new parole hearing. See Richardson v. Bd. of Prison Hearings, 785

22 F. App’x 433, 434 (9th Cir. 2019) (holding that petition asserting Eighth and Fourteenth

23 Amendment violations arising from denial of request for early parole would not necessarily

24 result in immediate release from prison but rather entitlement to a new parole hearing). Under

25 California law, the parole board must consider all relevant reliable information in determining

26 suitability for parole and has the authority to deny parole on the basis of any grounds presently
27 available to it. Nettles, 830 F.3d at 935. As success on Petitioner’s claims would not necessarily

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               2
 1 lead to his immediate or earlier release from confinement, these claims do not fall within “the

 2 core of habeas corpus,” and thus, are not cognizable in federal habeas corpus. See Nettles, 830

 3 F.3d at 935. Accordingly, Petitioner has failed to state cognizable claims for federal habeas

 4 corpus relief with respect to his claims challenging the denial of parole, and dismissal is

 5 warranted.2

 6              B. Conversion to § 1983 Civil Rights Action

 7              “If the complaint is amenable to conversion on its face, meaning that it names the correct

 8 defendants and seeks the correct relief, the court may recharacterize the petition so long as it

 9 warns the pro se litigant of the consequences of the conversion and provides an opportunity for

10 the litigant to withdraw or amend his or her complaint.” Nettles, 830 F.3d at 936 (quoting Glaus

11 v. Anderson, 408 F.3d 382, 388 (7th Cir. 2005)). The Court notes that habeas corpus and

12 prisoner civil rights actions differ in a variety of respects, such as the proper defendants, filing

13 fees,3 exhaustion requirements, and restrictions on future filings (e.g., the Prison Litigation

14 Reform Act’s three-strikes rule). Nettles, 830 F.3d at 936 (citing Robinson v. Sherrod, 631 F.3d

15 839, 841 (7th Cir. 2011); Glaus, 408 F.3d at 388).

16              The Court finds that it would be inappropriate to construe the habeas petition as a civil

17 rights complaint under 42 U.S.C. § 1983. Respondent J. Sullivan, the warden at the California

18 Correctional Institution in Tehachapi, is not the correct defendant in a civil rights action

19 challenging the Board of Parole Hearings’ denial of parole. This conclusion, however, does not
20 preclude Petitioner from pursuing his claims in a properly filed civil action brought pursuant to

21 42 U.S.C. § 1983.

22 ///

23 ///

24 ///

25
     2
         In light of the determination that Petitioner’s claims are not cognizable in federal habeas corpus, the undersigned
26 will not address Respondent’s argument that the petition should be dismissed as unexhausted. Relatedly, the Court
     will not address Respondent’s request for judicial notice.
27   3
       The filing fee for § 1983 civil rights cases is $350, and Petitioner is required to pay the full amount by way of
     deductions from income to Petitioner’s trust account, even if granted in forma pauperis status. See 28 U.S.C.
28   § 1915(b)(1).


                                                                  3
 1                                                  III.

 2                                RECOMMENDATION & ORDER

 3          Accordingly, the undersigned HEREBY RECOMMENDS that Respondent’s motion to

 4 dismiss (ECF No. 11) be GRANTED.

 5          Further, the Clerk of Court is DIRECTED to randomly assign a District Court Judge to

 6 the present matter and to send Petitioner a prisoner civil rights complaint form.

 7          This Findings and Recommendation is submitted to the assigned United States District

 8 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local

 9 Rules of Practice for the United States District Court, Eastern District of California. Within

10 THIRTY (30) days after service of the Findings and Recommendation, any party may file

11 written objections with the court and serve a copy on all parties. Such a document should be

12 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies to the

13 objections shall be served and filed within fourteen (14) days after service of the objections. The

14 assigned United States District Court Judge will then review the Magistrate Judge’s ruling

15 pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are advised that failure to file objections within

16 the specified time may waive the right to appeal the District Court’s order. Wilkerson v.

17 Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th

18 Cir. 1991)).

19
     IT IS SO ORDERED.
20

21      Dated:    April 8, 2020                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     4
